NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CANEX INTERNATIONAL LUMBER SALES, LTD.,
Plo:intiff-Appellant,
V. '
UN1'rE1) STATES, `
Defen,dant-Appellee.
2010-1512
Appea1 from the United States Cou1't of Internationa1
Trade in case no. 02-CV-0596, Chief Judge Jane A. Re-
stani.
ON MOTION
ORDER
Canex Internationa1 Lumber Sales, Ltd., moves with-
out opposition for a 90-day extension of tin1e, until J anu-
ary 3l, 2()11, to file its brief due to settlement
negotiations.
Upon consideration thereof,
IT ls ORDERED T11AT:

CANEX INTL LUMBER V. US
The motion is granted
NOV 3 2010
Date
cc: J0e1R. Junker, Esq.
Aimee Lee, Esq.
521
2
FOR THE COURT
/s/ Jan Horbaly
J an Horba1y
C1erk
U.S. COUHFl%||?E|q’EALS FOR
THE FEDERAL C|RCUlT
NUV U3`2U1U
.lAN HORBALY
CLERK